In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated May 6, 1996, which, inter alia, granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the plaintiff assumed the risks inherent in playing on the outdoor basketball court where he sustained his injuries, including those risks associated with the construction of the court and any open and obvious conditions on it (see, Maddox v City of New York, 66 NY2d 270, 277; Touti v City of New York, 233 AD2d 496; DiPietro v Adelphi Univ., 233 AD2d 416; see also, Marescott v St. Augustine’s R. C. School, 226 AD2d 507; cf., Siegel v City of New York, 90 NY2d 471). Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.